UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1818


ISLAND CREEK COAL COMPANY,

                Petitioner,

          v.

DARREL B. DEWITT; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(07-0741-BLA)


Submitted:   April 15, 2009                  Decided:   April 28, 2009


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, JACKSON KELLY PLLC, Morgantown, West
Virginia, for Petitioner.      Timothy C. MacDonnell, Mary Z.
Natkin, Ketan V. Patel, WASHINGTON AND LEE UNIVERSITY SCHOOL OF
LAW, Lexington, Virginia, for Respondent Darrel B. Dewitt.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Island Creek Coal Company seeks review of the Benefits

Review Board’s decision and order affirming the administrative

law judge’s award of black lung benefits pursuant to 30 U.S.C.

§§ 901-945 (2006).    Our review of the record discloses that the

Board’s decision is based on substantial evidence and is without

reversible error.    Accordingly, we deny the petition for review

for the reasons stated by the Board.                Island Creek Coal Co. v.

Dewitt, No. 07-0741-BLA (B.R.B. May 30, 2008).                 We dispense with

oral   argument   because      the    facts   and    legal     contentions    are

adequately    presented   in    the    materials      before    the   court   and

argument would not aid the decisional process.



                                                                PETITION DENIED




                                        2